EXHIBIT SUBSIDIARIES OF NATIONAL INSTRUMENTS CORPORATION Unless noted, all subsidiaries are formed under local law. DASYTEC USA, Incorporated, a New Hampshire corporation Enterprise International Holding B.V., Netherlands Hyperception, Inc., a Texas corporation Measurement Computing Corporation, a Delaware corporation National Instruments Armenia Corporation – a Texas corporation National Instruments Asia Minor Ölcüm Cihazları Ticaret Limited Şirketi, Turkey National Instruments Asia Pacific Pte. Ltd., Singapore National Instruments Australia Corporation, a Texas corporation National Instruments Belgium N.V. National Instruments Brazil Ltda. National Instruments Canada Co. National Instruments China Corporation, a Texas corporation National Instruments (Czech Republic) s.r.o. National Instruments Corporation (UK) Limited, United Kingdom National Instruments de Mexico, S.A. de C.V. National Instruments de Mexico Servicios, S.A. de C.V. National Instruments Engineering ApS National Instruments Engineering GmbH, Germany National Instruments Engineering GmbH & Co. KG, Germany National Instruments Europe Corporation, a Texas corporation National Instruments Finland Oy National Instruments France Corporation, a Texas corporation National Instruments Germany GmbH National Instruments Gesellschaft m.b.H., Austria National Instruments Hong Kong Limited National Instruments Hungary Trading Kft. National Instruments Ireland Resources Limited National Instruments Instrumentacija, avtomatizacija in upravljanje procesov d.o.o., Slovenija National Instruments Israel Ltd. National Instruments Italy s.r.l. National Instruments Japan Kabushiki Kaisha National Instruments (Korea) Corporation National Instruments Lebanon Corporation, a Texas corporation National Instruments Netherlands B.V. National Instruments New Zealand Limited National Instruments Poland Sp.Zo.o. National Instruments Portugal Unipessoal Lda. National Instruments Romania s.r.l. National Instruments Russia Corporation, a Texas corporation National Instruments Scandinavia Corporation, a Texas corporation National Instruments Singapore (PTE) Ltd. National Instruments Spain, S.L. National Instruments Sweden A.B. National Instruments Switzerland Corporation, a Texas corporation National Instruments Taiwan Corporation, a Texas corporation National Instruments Thailand Ltd. NI Hungary Software and Hardware Manufacturing Kft. NI Malaysia Sdn. Bhd. NI Solutions (Proprietary) Limited, South Africa NI Systems (India) Private Limited, India Quality Instrumentation Solutions, Inc., a Texas corporation Shanghai NI Instruments LTD, People’s Republic of China Virtual Instruments SDN BHD, Malaysia Washington Holding and Finance B.V., Netherlands
